IN THE SUPREME COURT OF THE STATE OF KANSAS


                                        No. 119,726

                          In the Matter of DAVID E. HERRON II,
                                       Respondent.


                             ORDER OF REINSTATEMENT


       On May 10, 2019, this court suspended the respondent's license to practice law in
Kansas for a period of 60 days. In re Herron, 309 Kan. 839, 441 P.3d 24 (2019).


       On July 10, 2019, the respondent filed a petition for reinstatement under Supreme
Court Rule 219 (2019 Kan. S. Ct. R. 270). The office of the Disciplinary Administrator
responded that it has no objection to the respondent's petition for reinstatement.


       The court has considered and grants the petition for reinstatement.


       IT IS THEREFORE ORDERED that the respondent's license to practice law in Kansas
is reinstated, conditioned upon the respondent's compliance with the annual continuing
legal education requirements and upon his payment of all fees required by the Clerk of
the Appellate Courts and the Kansas Continuing Legal Education Commission. See
Supreme Court Rule 208 (adopted April 25, 2019) (attorney registration); Supreme Court
Rule 811(a) (2019 Kan. S. Ct. R. 553) (continuing legal education). Upon receipt of proof
of the completion of these conditions, the Clerk is directed to enter the respondent's name
on the roster of attorneys actively engaged in the practice of law in Kansas.




                                             1
       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to the respondent.


       Dated this 11th day of September, 2019.




                                             2